Citation Nr: 0636153	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-23 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from May 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In that decision, the RO denied the 
veteran's claim for a rating greater than 50 percent for 
PTSD.  

In a June 2006 rating decision, VA's Appeals Management 
Center (AMC) increased the veteran's disability rating for 
PTSD to 70 percent.  The Board notes that regarding a claim 
for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

The veteran's PTSD is manifested by deficiencies in work, 
judgment, thinking, and mood due to such symptoms as suicidal 
ideation, near-continuous panic or depression, impaired 
impulse control, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.  


CONCLUSION OF LAW

The criteria for a rating greater than 70 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.10, 4.126, 4.129, 4.130, Diagnostic 
Code 9411 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

In this respect, through a July 2002 notice letter, the RO 
notified the veteran of the evidence needed to substantiate 
his claim.  After the notice letter, the veteran was afforded 
the opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the July 2002 notice letter, as 
well as a notice letter in December 2005, satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession pertinent to his 
claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

As noted above, the complete notice required by the VCAA was 
provided prior to the RO initially adjudicating the veteran's 
claim in August 2002.  Likewise, as the veteran's original 
claim for service connection for PTSD has been granted, a 
rating awarded, and an effective date assigned, 38 U.S.C.A. 
§ 5103(a) notice is no longer applicable.  See Dingess and 
Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Otherwise, 
the more detailed notice obligations under 38 U.S.C.A. 
§ 5103A and 38 U.S.C.A. § 7105(d) (West 2002) have been met 
in this case.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  Here, the claims file reflects relevant VA treatment 
records, a report of June 2002 private psychological 
examination, and reports of VA examinations assessing the 
severity of the veteran's PTSD.  Otherwise, neither the 
veteran nor his representative has alleged that there are any 
outstanding medical records probative of the veteran's claim 
that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  



II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

As noted above, the veteran is rated as 70 percent disabled 
for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under the General Rating Formula For Mental Disorders, which 
includes PTSD, a 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent evaluation is assignable where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a).  
Furthermore, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b).  

After a review of the evidence, the Board does not find that 
the veteran's PTSD has resulted in total occupational and 
social impairment; hence a rating to 100 percent is not 
warranted.  

The Board notes that the evidence reflects that the veteran 
suffers from occupational impairment or deficiencies due to 
his PTSD.  In this regard, the veteran reportedly worked as a 
telephone lineman for 28 years until he was laid off in 2002.  
In the report of June 2002 psychological examination, the 
veteran indicated that he had experienced a great deal of 
friction with others on the job, and suggested that his co-
workers had despised and avoided him.  He indicated that he 
had rarely done any work and that the layoff was due to his 
confusion when performing simple tasks and the fact that his 
new employers were no longer willing to cover for him.  In 
the report of December 2002 VA examination, the examiner 
noted that the veteran's low social tolerance and unstable 
affect decreased the veteran's chances of employment.  

Nevertheless, the record does reflect that since his layoff, 
the veteran has been attempting to find work.  In a September 
2002 mental health clinic note, the veteran was noted as 
still looking for employment and getting discouraged about 
not finding a job.  In the report of June 2006 VA 
examination, the veteran reported that he was able to find 
temporary work wiring a house or business, but had not had 
(full-time) employment since August 2002.  According to the 
veteran, his inability to find work was the result of not 
doing well during the interview process.  

The Board also finds that the evidence demonstrates that the 
veteran is socially impaired due to his PTSD.  The veteran is 
noted to isolate himself from others, to include his family 
when he is depressed.  In addition, the veteran has reported 
not having any friends, and that he demonstrates impaired 
impulse control and difficulty adapting to stressful 
circumstances.  At the same time, in a December 2001 mental 
health clinic note, the veteran reported an increased 
closeness to his wife and sons as well as a select friend or 
two.  In a September 2003 mental health clinic note, the 
veteran reported working with the youth at his church and 
that he found such work meaningful.  In the report of June 
2006 VA examination, the examiner noted that the veteran's 
relationships with others seemed poor, with a medium to low 
frequency of contact and a preference for being alone.  The 
examiner noted the veteran's report of going to the gym five 
times per week but at a time of day that would allow him to 
avoid people.  The veteran reported accompanying his spouse 
everywhere she went although he did not enjoy being around 
people.  

In this case, the Board finds that the veteran has not 
demonstrated the sort of symptoms that warrant a 100 percent 
rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Here, 
the evidence does not reflect gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
nor is there memory loss for names of close relatives, own 
occupation, or own name.  

At the same time, the Board is aware that symptoms listed in 
the rating criteria are simply examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Analysis should not be limited solely 
to whether the claimant exhibited the symptoms listed in the 
rating scheme.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  Here, the Board still does not find that the 
veteran demonstrates total occupational and social 
impairment.  In this case, the report of June 2006 VA 
examination reflects the examiner's conclusion that the 
veteran's PTSD results in serious impairment of social 
relationships, judgment, and mood.  That same examiner noted 
similar findings in a report of December 2002 examination.  
Furthermore, in the report of June 2002 psychological 
examination, the veteran's PTSD symptomatology was likewise 
noted as resulting in serious impairment.  

Furthermore, while the veteran's employment opportunities are 
clearly decreased as a result of his PTSD, none of the 
evidence indicates that the veteran is incapable of working 
due to his PTSD.  Additionally, while the veteran has 
demonstrated an inability to establish and maintain effective 
relationships, such social impairment is compensated for 
under the 70 percent rating, as are the veteran's 
deficiencies in judgment, thinking, and mood; symptoms of 
suicidal ideation, near-continuous panic or depression, 
impaired impulse control, and/or difficulty in adapting to 
stressful circumstances.  

Thus, the Board does not find a rating greater than 70 
percent, to a 100 percent, for PTSD is warranted.  In so 
finding, the Board has also considered the assigned Global 
Assessment of Functioning (GAF) scores assigned by 
psychiatric clinicians.  According to the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), a GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  It does not otherwise include impairment in 
functioning due to physical (or environmental) limitations.  
There is no question that the GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  

In this case, the Board notes that the GAF scores assigned 
during the veteran's counseling sessions at the mental health 
clinic range from 50-60.  Otherwise, the report of June 2002 
psychological examination reflects a GAF score of 38-40.  In 
the report of December 2002 VA examination, the examiner 
noted a GAF score of 48.  That same examiner subsequently 
assigned a GAF score of 40 in the report of June 2006 VA 
examination.  According to the DSM-IV, a GAF score ranging 
from 41-50 is reflective of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or serious impairment in social and/or occupational 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 31-40 is reflective of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable work).  

Here, the Board notes that the GAF scores assigned are 
reflective of serious or major impairment.  No matter, the 
GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).  In this case, even when the veteran's GAF scores 
have periodically demonstrated major impairment, the Board 
finds that the veteran's reported symptoms, as discussed in 
the evidence noted above, are akin to the criteria for the 70 
percent rating already awarded, especially given the absence 
of total occupational and social impairment tantamount to the 
criteria for the 100 percent rating.  

Therefore, the Board finds that the veteran's service-
connected PTSD does not warrant a rating greater than 70 
percent.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
PTSD is so exceptional or unusual as to warrant the 
assignment of higher ratings on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2006) (cited to in the August 
2002 rating decision).  There simply is no evidence of marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) or frequent periods of 
hospitalization, or evidence that any impairment due to the 
veteran's service-connected PTSD has otherwise rendered 
impractical the application of the regular schedular 
standards.  Therefore, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the claim for a rating greater 
than 70 percent for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the  veteran's claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A rating greater than 70 percent for PTSD is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


